Exhibit 10.31

 

3M NONQUALIFIED PENSION PLAN III

(Amended and Restated Effective January 1, 2016)

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

INTRODUCTION

 

 


1 

 

 

 

 

ARTICLE 1.

DEFINITIONS


2 

 

 

 

 

 

1.1.

Annuity Starting Date

 

 

1.2.

Code

 

 

1.3.

Compensation Committee

 

 

1.4.

Discharge for Cause

 

 

1.5.

ERIP

 

 

1.6.

Former Member

 

 

1.7.

Member

 

 

1.8.

Nonqualified Plan I

 

 

1.9.

Nonqualified Plan II

 

 

1.10.

Nonqualified Plan III

 

 

1.11.

Nonqualified Plan III Benefit

 

 

1.12.

Plan Administrator

 

 

1.13.

Retirement; Retire

 

 

1.14.

Separation from Service

 

 

1.15.

Specified Employee

 

 

1.16.

Supplemental Plan

 

 

 

 

 

ARTICLE 2.

ELIGIBILITY AND PARTICIPATION


4 

 

 

 

 

 

2.1.

Eligibility

 

 

2.2.

Participation

 

 

2.3.

Forfeiture

 

 

 

 

 

ARTICLE 3.

AMOUNT AND DISTRIBUTION OF BENEFITS


4 

 

 

 

 

 

3.1.

Additional Monthly Benefit

 

 

3.2.

Time of Payment

 

 

3.3.

Form of Payment

 

 

3.4.

Pre Commencement Death

 

 

3.5.

Beneficiary

 

 

3.6.

Incapacity

 

 

 

 

 

ARTICLE 4.

UNFUNDED PLAN


10 

 

 

 

 

 

4.1.

No Trust

 

 

4.2.

No Contributions by Members

 

 

4.3.

Unsecured Creditor Status

 

 

 

 

 

 





-i-

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

ARTICLE 5.

PLAN ADMINISTRATION


10 

 

 

 

 

 

5.1.

Powers and Duties of the Plan Administrator

 

 

5.2.

Claims Procedure

 

 

5.3.

Records

 

 

5.4.

Advisers

 

 

5.5.

Payment of Expenses

 

 

5.6.

Indemnity of the Plan Administrator

 

 

5.7.

Service of Process

 

 

 

 

 

ARTICLE 6.

AMENDMENT AND TERMINATION


12 

 

 

 

 

 

6.1.

Right to Amend

 

 

6.2.

Termination

 

 

 

 

 

ARTICLE 7.

CHANGE IN CONTROL


12 

 

 

 

 

 

7.1.

Distribution Following Change in Control

 

 

7.2.

Definition of Change in Control

 

 

7.3.

Determination of Present Value

 

 

7.4.

Fees and Expenses

 

 

 

 

 

ARTICLE 8.

MISCELLANEOUS


13 

 

 

 

 

 

8.1.

No Contract of Employment

 

 

7.2.

No Assignment

 

 

8.3.

Governing Law

 

 

8.4.

Separable Provisions

 

 

 

 

 

SCHEDULE I —

SI-1

 

 

APPENDIX A — CLASSES OF ELIGIBLE EMPLOYEES AND ADDITIONAL BENEFITS

A-1

 

 

APPENDIX B — SUPPLEMENTAL PENSION PLAN BENEFITS FOR 3M PILOTS WHO RETIRE FROM
3M’S RETIREMENT PORTFOLIO I AT OR AFTER AGE 60

B-1

 

 



-ii-

--------------------------------------------------------------------------------

 



3M NONQUALIFIED PENSION PLAN III

INTRODUCTION

Purpose:  The purpose of this Nonqualified Pension Plan III (hereinafter the
“Nonqualified Plan III”) is to provide deferred compensation in the form of
additional retirement benefits to a select group of participants and their
beneficiaries in the 3M Employee Retirement Income Plan (hereinafter “ERIP”) and
certain other employees.  This Nonqualified Plan III is intended to supplement
the ERIP originally adopted by 3M in 1931 and as amended from time to time
thereafter.  This Nonqualified Plan III is not intended to duplicate the
retirement benefits provided under the 3M Nonqualified Pension Plans I and II,
both of which provide retirement benefits that are strictly in excess of
limitations under section 401(a)(17), 402(g) and 415 of the Code.

History:  3M originally adopted a nonqualified pension plan on November 7,
1978.  This original plan was named the Supplemental Pension Plan of Minnesota
Mining and Manufacturing Company (hereinafter the “Supplemental Plan”).  The
Supplemental Plan was amended from time to time after its adoption.  Effective
January 1, 1993, the Supplemental Plan was amended and restated as two separate
plans:  the “Nonqualified Pension Plan I of Minnesota Mining and Manufacturing
Company” and “Nonqualified Pension Plan II of Minnesota Mining and Manufacturing
Company”.  The provisions of the restatements superseded all prior versions of
the Supplemental Plan.  Such restatements have been amended from time to time
since their adoption.  Nonqualified Plan I provides supplemental benefits that
are strictly in excess of section 415 of the Code.  Nonqualified Plan II
provided certain additional supplemental retirement benefits, but effective
January 1, 2009, such plan has been amended to provide supplemental retirement
benefits that are strictly in excess of limitations under section 401(a)(17) and
402(g) of the Code.

Effective January 1, 2009, this Nonqualified Plan III was established to provide
retirement benefits that supplement the ERIP but which are not strictly in
excess of limitations under section 401(a)(17), 402(g) and 415 of the Code.  Any
and all deferred compensation obligations accrued under Nonqualified Plan II
prior to January 1, 2009 which were not strictly in excess of limitations under
sections 401(a)(17), 402(g) and 415 of the Code became part of and governed
under the terms of this Nonqualified Plan III.  The purpose of the creation of
this Plan was twofold:  (1) to provide for supplemental retirement benefits
hereunder that are not strictly in excess of the limitations under
section 401(a)(17) and section 402(g) of the Code, and (2) to bring the benefits
transferred to this Plan into compliance with section 409A of the Code by
“de-linking” the payment provisions under this Plan from the payment provisions
under the ERIP.  From October 3, 2004 (the date section 409A was added to the
Code) through December 31, 2008, the prior Nonqualified Plan II operated with
“linked” payment provisions in accordance with special transition rules issued
by the IRS and the U.S. Department of Treasury in connection with the
implementation of section 409A of the Code.  For avoidance of doubt, this
Nonqualified Plan III was intended to apply both to deferred compensation
subject to section 409A of the Code (i.e., deferred compensation credited under
the Plan which related all or in part to services performed on or after
January 1, 2005), as well as deferred compensation credited under the Plan which
relates entirely to services performed on or before December 31, 2004 that is
eligible to be





-1-

--------------------------------------------------------------------------------

 

 

“grandfathered” from application of section 409A of the Code.  However, the
benefits payable to Members and Former Members (and their Beneficiaries) who
commenced payment of their Nonqualified Plan II Benefit under Nonqualified
Plan II prior to January 1, 2009 will be determined in accordance with the
provisions of that Plan in effect at the time of their benefit commencement and
will not be adjusted or recomputed to reflect any subsequent amendment or
restatement of Nonqualified Plan II or the creation or amendment of this
Nonqualified Plan III.

Effect:  This Nonqualified Plan III is hereby amended and restated effective
January 1, 2016.   However, the benefits payable to Members and Former Members
(and their Beneficiaries) who commenced payment of their Nonqualified Plan III
Benefit prior to January 1, 2016 will be determined in accordance with the
provisions of the Plan in effect at the time of their benefit commencement and
will not be adjusted or recomputed to reflect this or any subsequent amendment
or restatement of this Nonqualified Plan III.

ARTICLE 1

DEFINITIONS

Except where specifically defined in this Nonqualified Plan III, the words and
phrases which appear in this document shall have the meanings set forth in the
ERIP plan document.  Except for definitions and other substantive provisions of
this Nonqualified Plan III, the terms and conditions of the ERIP shall govern
the construction and administration of this Nonqualified Plan III.

1.1.        Annuity Starting Date.  “Annuity Starting Date” means the benefit
starting date as determined under Section 3.2.

1.2.        Code.  “Code” means the Internal Revenue Code of 1986, as amended.

1.3.        Compensation Committee.  “Compensation Committee” means the
Compensation Committee of the Board of Directors of 3M.

1.4.        Discharge for Cause.  “Discharge for Cause” or “Discharged for
Cause” means the termination of an employee’s employment for reasons of
dishonesty, embezzlement, conviction of a crime or a misdemeanor involving moral
turpitude, willful misconduct, or personal misconduct which is detrimental to 3M
and its business, as determined in the sole discretion of the Compensation
Committee.

1.5.        ERIP.  “ERIP” means the 3M Employee Retirement Income Plan.

1.6.        Former Member.  “Former Member” means a former employee who is
receiving benefit payments under the provisions of this Nonqualified Plan III,
or a former employee whose employment with 3M has terminated for any reason
other than Discharge for Cause and who is entitled to a vested Nonqualified
Plan III Benefit under the provisions of this Nonqualified Plan III.





-2-

--------------------------------------------------------------------------------

 

 

1.7.        Member.  “Member” means an employee who is a participant in the ERIP
and who is accruing an additional Nonqualified Plan III Benefit under the
provisions of this Nonqualified Plan III.

1.8.        Nonqualified Plan I.  “Nonqualified Plan I” means the 3M
Nonqualified Pension Plan I.

1.9.        Nonqualified Plan II.  “Nonqualified Plan II” means the 3M
Nonqualified Pension Plan II.

1.10.      Nonqualified Plan III.  “Nonqualified Plan III” means the 3M
Nonqualified Pension Plan III.

1.11.      Nonqualified Plan III Benefit.  “Nonqualified Plan III Benefit” means
the benefit payable under this Plan described in Section 3.1.

1.12.       Plan Administrator.  “Plan Administrator” means the 3M Vice
President, Global Compensation and Benefits or his or her successor.

1.13.       Retirement; Retire.  “Retirement” means a Separation from Service
after the Member has both attained age fifty-five (55) and completed five
(5) years of “Credited Service” (as defined under the ERIP), or a Separation
from Service after the Member has attained age sixty-five(65).

1.14.      Separation from Service.  “Separation from Service” means a severance
of a Member’s employment relationship with 3M and all affiliates for any reason
other than the Member’s death or Discharge for Cause.

Whether a Separation from Service has occurred is determined under section 409A
of the Code and Treasury reg. section 1.409A-1(h) (i.e., whether the facts and
circumstances indicate that the employer and the employee reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the employee would perform after such date (whether
as an employee or independent contractor) would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
thirty-six (36) months)).

Separation from Service shall not be deemed to occur while the employee is on
military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the employee retains a
right to reemployment with 3M or an affiliate under an applicable statute or by
contract.  For this purpose, a leave is bona fide only if, and so long as, there
is a reasonable expectation that the employee will return to perform services
for 3M or an affiliate.  Notwithstanding the foregoing, a twenty-nine (29) month
period of absence will be substituted for such six (6) month period if the leave
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of no less than six (6) months and that causes the employee to be unable to
perform the duties of his or her position of employment.





-3-

--------------------------------------------------------------------------------

 

 

1.15.      Specified Employee.  “Specified Employee” means a “specified
employee” as defined in Treas. Reg. section 1.409-1(i) or such other regulation
or guidance issued under section 409A of the Code.

1.16.      Supplemental Plan.  “Supplemental Plan” means the Supplemental
Pension Plan of Minnesota Mining and Manufacturing Company, the predecessor to
Nonqualified Plans I and II.

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

2.1.       Eligibility.  Any employee of 3M or an affiliate who is a Participant
in the ERIP, and who is within a class of employees described in the Appendix A
attached to this plan document, shall be eligible to become a Member in this
Nonqualified Plan III.

2.2.       Participation.  Employees who first satisfy the conditions of
Section 2.1 above shall become Members of and begin to participate in this
Nonqualified Plan III automatically without further action by the Compensation
Committee.

2.3.       Forfeiture.  A Member or Former Member shall cease to be a Member or
Former Member and shall forfeit all rights and benefits under this Nonqualified
Plan III when the Compensation Committee determines, in its sole discretion,
that such Member or Former Member is employed by, acting as a consultant for or
is otherwise directly or indirectly performing services for any person or entity
engaged in the (i) manufacture or sale of any product similar to or in
competition with any product manufactured or sold by 3M or any of its
subsidiaries, or (ii) manufacture or sale of special machinery or equipment, or
furnishing of engineering or technical services concerning such machinery or
equipment, used in the manufacture or sale of any product similar to or in
competition with any product manufactured or sold by 3M or any of its
subsidiaries, without the written consent of the Compensation Committee.  Before
making a determination that a Member or Former Member is covered by the
provisions of this Section 2.3, the Compensation Committee shall give the Member
or Former Member notice of its intention to invoke this forfeiture provision and
an opportunity to discontinue such employment or consulting relationship or the
provision of such services within a period of ninety (90) days following the
date of such notice.

ARTICLE 3

AMOUNT AND DISTRIBUTION OF BENEFITS

3.1.       Additional Monthly Benefit.  In addition to the amount of Retirement
Income payable to a Member or Former Member under the ERIP, this Nonqualified
Plan III shall pay an additional monthly benefit to such Member or Former Member
equal to the amount by which (a) exceeds (b), where:





-4-

--------------------------------------------------------------------------------

 

 

(a)       is the monthly Retirement Income that would have been payable to such
Member or Former Member by the ERIP if that plan paid the benefits or based the
amount of its benefits on the factors described in the Appendix A attached to
this plan document; and

(b)       is the monthly Retirement Income actually payable to such Member or
Former Member under the ERIP.

Such additional benefit shall be referred to herein as the “Nonqualified
Plan III Benefit”.  The amount of the Nonqualified Plan III Benefit payable to a
person under this Nonqualified Plan III shall be reduced by the amount of the
additional monthly benefit payable to the same person under the Nonqualified
Plan I and the Nonqualified Plan II to the extent necessary to avoid duplication
of benefits.  For avoidance of doubt, a Member or Former Member who is not
entitled a vested benefit under the ERIP shall not be entitled to any
Nonqualified Plan III Benefit hereunder unless and until such benefit under the
ERIP becomes vested.

3.2.       Time of Payment.  Payment of the Nonqualified Plan III Benefit
described in Section 3.1 above will begin as of the first of the calendar month
(the “Annuity Starting Date”) coincident with or next following the Member’s
Separation from Service; provided, however, that:

(a)        Members whose job grades were classified as CEO, L1, L2, L3 and T7
whose planned income for 2008 was more than $230,000 were permitted to make a
one-time irrevocable election in 2008 to elect to receive their Nonqualified
Plan III Benefit in the form of an annuity in lieu of a lump sum.  If a timely
election was made in 2008, payment of such Member’s Nonqualified Plan III
Benefit shall commence as of the Annuity Starting Date coincident with or next
following the Member’s Retirement.  If such Member Separates from Service prior
to becoming eligible for Retirement, his or her Nonqualified Plan III Benefit
shall be paid in a single lump sum as of the Annuity Starting Date coincident
with or next following the Member’s Separation from Service;

(b)       One Member classified as L3 on Transitional Retirement Leave who
incurred a Separation from Service prior to 2008 was permitted to make a
one-time irrevocable election in 2008 to receive his Nonqualified Plan III
Benefit in the form of an annuity in lieu of a lump sum.  Such Member did in
fact timely elect, and accordingly, his Nonqualified Plan III Benefit shall
commence upon his scheduled date of termination given in Schedule I attached
hereto (which shall be treated as a Retirement for purposes of Section 3.3(b));

(c)       Former Members classified as L1 and L2 who incurred a Separation from
Service prior to 2009 were permitted to make a one-time irrevocable election in
2008 to elect to receive their Nonqualified Plan III Benefit in the form of an
annuity in lieu of a lump sum.  If a timely election was made in





-5-

--------------------------------------------------------------------------------

 

 

2008, payment of their Nonqualified Plan III Benefit shall commence upon the
first day of the calendar month coincident with or next following the Former
Member’s attainment of age sixty-five (65);

(d)       All other Former Members who incurred a Separation from Service prior
to 2009 and who have not commenced payment of their Nonqualified Plan III
Benefit prior to January 1, 2009 shall receive payment of their Nonqualified
Plan III Benefit in January, 2009 in a single lump sum.  (For this purpose, the
Member’s Annuity Starting Date shall be January 1, 2009.)

Notwithstanding the foregoing, in the event that the Member is a Specified
Employee, payment on account of Separation from Service shall begin as of the
first day of the seventh month following the Member’s Separation, and the first
payment shall include all payments delayed since the Annuity Starting Date
(accordingly, if payment is in the form of an annuity, such annuity shall be
calculated based on the Annuity Starting Date without regard to the delay).

3.3.       Form of Payment.

(a)       Lump Sum.  Except as otherwise provided in this Section 3.3, the
Nonqualified Plan III Benefit payable to each Member or Former Member under this
Plan shall be paid in a single lump sum, determined by converting the monthly
Nonqualified Plan III Benefit amount in Section 3.1 into a present value lump
sum using the applicable interest rate on 30-year U.S. Treasury securities and
RP2000 3M mortality.  For purposes of this conversion, the “applicable interest
rate” shall mean the average of the daily rates on 30-year U.S. Treasury
securities in effect during the calendar quarter first preceding the calendar
quarter that ends immediately prior to the Annuity Starting Date.

(b)       Optional Annuity Forms for Eligible Retirees.  Members whose job
grades were classified as CEO, L1, L2, L3 and T7 whose planned income for 2008
was more than $230,000, and one Member classified as job grade L3 on TSR
(collectively, “Annuity Eligible Members”), were permitted to make a one-time
irrevocable election in 2008 to elect to receive their Nonqualified Plan III
Benefit in the form of an annuity in lieu of a lump sum.  If a timely election
was made in 2008, the rules under this Section 3.3(b) shall apply.  If an
Eligible Member dies or Separates from Service prior to becoming eligible for
Retirement, his or her Nonqualified Plan III Benefit shall be paid in a single
lump sum pursuant to Section 3.3(a).

(i)        Presumed Form:  Single Life Annuity.  If an Annuity Eligible Member
Retires and is not legally married on his or her Annuity Starting Date, then the
normal form of payment of his or her Nonqualified Plan III Benefit shall be the
Life Annuity form, and





-6-

--------------------------------------------------------------------------------

 

 

his or her Nonqualified Plan III Benefit shall, unless he or she elects to waive
the Life Annuity form of payment and selects a Joint and Nonspouse Beneficiary
Survivor Annuity form, be paid in the form of a Life Annuity.  Except as
otherwise specifically provided in the Plan, Nonqualified Plan III Benefit
payments will be made monthly to a Member or Former Member commencing on his or
her Annuity Starting Date and ending on the first day of the month in which his
or her death occurs.

(ii)       Presumed Form:  Joint and Survivor Life Annuity.  If an Annuity
Eligible Member Retires and is legally married on his or her Annuity Starting
Date, then his or her Nonqualified Plan III Benefit shall be paid in the form of
a 50% Joint and Spouse Beneficiary Survivor Annuity form, unless he or she
elects to waive the 50% Joint and Spouse Beneficiary Survivor Annuity form and
selects either the Life Annuity form, an alternative Joint and Spouse
Beneficiary Survivor Annuity form available under the ERIP (i.e., 75% or 100%)
or a Joint and Nonspouse Beneficiary Survivor Annuity form available under the
ERIP (50%, 75% or 100%).

(c)       Optional Annuity Forms for Certain Vested Former Members.  Certain
Former Members classified as L1 or L2 who incurred a Separation from Service
prior to 2009 were permitted to make a one-time irrevocable election in 2008 to
elect to receive their Nonqualified Plan III Benefit in the Life Annuity form or
the Joint and Spouse Beneficiary Survivor Annuity form (50% or 75%).  If a
timely election was made in 2008, then the Former Member’s Nonqualified Plan III
Benefit shall commence upon the first day of the calendar month coincident with
or next following attainment of age sixty-five (65) in the annuity form elected
(in lieu of a single lump sum).

(d)       Total Pension Value Guarantee.  To the extent that a Member’s or
Former Member’s Retirement Income is calculated pursuant to Article 4 of the
ERIP (Portfolio II), he or she shall be entitled to a Total Pension Value
Guarantee (as determined under Section 4.9 of the ERIP, as the same may be
amended from time to time) if he or she Retires and elects payment in the form
of a Life Annuity, Joint and Spouse Beneficiary Annuity or Joint and Non-Spouse
Beneficiary Annuity under Section 3.3(b) or (c) of this Plan, so long as the
Total Pension Value Guarantee with respect to the Nonqualified Plan III Benefit
qualifies as a cash refund feature under which payment is provided upon the
death of the last annuitant in an amount that is not greater than the excess of
the Total Pension Value of the Nonqualified Plan III Benefit at the Annuity
Starting Date over the total of payments before the death of the last annuitant.





-7-

--------------------------------------------------------------------------------

 

 

(e)       Subsidized 50% Joint and Survivor Annuity.  If a Member or Former
Member is entitled to elect a subsidized 50% Joint and Survivor Annuity under
Section 3.10 of the ERIP (as the same may be amended from time to time), he or
she shall also be entitled to a subsidized annuity under this Plan if he or she
elects the 50% Joint and Spouse Beneficiary Annuity pursuant to
Section 3.3(b) or (c), provided that the annual lifetime annuity benefit
available to such Member is not greater than the annual lifetime annuity benefit
available under the Life Annuity form, and provided that the annual survivor
annuity benefit is not greater than the annual lifetime annuity benefit
available to such Member under the 50% Joint and Survivor Annuity form.

(f)        Definitions.  For purposes of this Article 3, the terms Life Annuity,
Joint and Spouse Beneficiary Survivor Annuity, Joint and Nonspouse Beneficiary
Survivor Annuity and Total Pension Value Guarantee shall have the same meanings
as under the ERIP, as the same may be amended from time to time.

3.4.       Pre-Commencement Death.  Notwithstanding any provision in this Plan
to the contrary, if a Member or Former Member dies after becoming vested under
the ERIP but prior to his or her Annuity Starting Date, the following
rules shall apply:

(a)       To the extent that a Member’s or Former Member’s Retirement Income is
calculated pursuant to Article 3 of the ERIP (Portfolio I), and if the Member or
Former Member is married, his or her surviving spouse shall be entitled a
“Preretirement Survivor Annuity” determined in the same manner as provided under
Section 3.8 of the ERIP, as amended from time to time, with respect to the
Member’s or Former Member’s Nonqualified Plan III Benefit.  Such Preretirement
Survivor Annuity shall be converted into a present value lump sum, using the
interest and mortality factors in Section 3.3(a), and paid as of the first day
of the calendar month following the Member’s or Former Member’s death;

(b)       To the extent that a Member’s or Former Member’s Retirement Income is
calculated pursuant to Article 3 of the ERIP (Portfolio I), and if the Member or
Former Member is not married, no benefit shall be payable under this Plan, and

(c)       To the extent that a Member’s or Former Member’s Retirement Income is
calculated pursuant to Article 4 of the ERIP (Portfolio II), and if such Member
or Former Member dies prior to his or her Annuity Starting Date, his or her
Beneficiary shall receive the Member’s or Former Member’s Nonqualified Plan III
Benefit attributable to Portfolio II an immediate single lump sum, determined by
converting the monthly Nonqualified Plan III Benefit amount in Section 3.1 into
a present value lump sum using





-8-

--------------------------------------------------------------------------------

 

 

the interest and mortality factors in Section 3.3(a).  For this purpose, the
first day of the calendar month coincident with or next following the Member’s
death shall be treated as the Annuity Starting Date.

3.5.       Beneficiary.

(a)       Joint Annuitant.  An Annuity Eligible Member or Former Member shall be
entitled to designate a Beneficiary to receive the survivor income portion of
the Joint and Non-Spouse Beneficiary Annuity, if selected, on forms furnished by
and filed with 3M.

(b)       Total Pension Value.  To the extent that a Member’s or Former Member’s
Retirement Income is calculated pursuant to Article 4 of the ERIP
(Portfolio II), a Member or Former Member shall be entitled to designate a
Beneficiary to receive payment of the remainder of the Total Pension Value of
the Nonqualified Plan III Benefit attributable to Portfolio II, if any, on forms
furnished by and filed with 3M.  Notwithstanding the foregoing, with respect to
any pre-commencement death benefit payable under Section 3.4(c) above, the
Member’s or Former Member’s beneficiary designation under the ERIP shall
apply.  In all events, in the absence of a designation or if such designation
fails, the rules for automatic beneficiaries under the ERIP shall apply.

3.6.       Incapacity.  If a Member, Former Member or Beneficiary is under a
legal disability or, by reason of illness or mental or physical disability, is
in the opinion of the Plan Administrator unable to attend properly to his or her
personal financial matters, this Nonqualified Plan III may pay the benefits
payable hereunder in such of the following ways as the Plan Administrator shall
direct:

(a)       Directly to such Member, Former Member or Beneficiary;

(b)       To the legal representative of such Member, Former Member or
Beneficiary; or

(c)       To some relative by blood or marriage, or friend, for the benefit of
such Member, Former Member or Beneficiary.

Any payment made pursuant to this Section shall be in complete discharge of the
obligation therefor under this Nonqualified Plan III.





-9-

--------------------------------------------------------------------------------

 

 

ARTICLE 4

UNFUNDED PLAN

4.1.       No Trust.  The benefits payable under this Nonqualified Plan III
shall be paid solely from the general assets of 3M.  3M does not intend to
create any trust in connection with this Nonqualified Plan III.  Neither 3M nor
any other employer shall have any obligation to make contributions or set aside
funds in order to pay such benefits.  3M’s obligation under this Nonqualified
Plan III shall be merely that of an unfunded and unsecured promise to pay money
in the future.

4.2.       No Contributions by Members.  Members and Former Members shall not be
required or permitted to make contributions under this Nonqualified Plan III.

4.3.       Unsecured Creditor Status.  No Member, Former Member or Beneficiary
shall have any right to receive any payments from this Nonqualified Plan III
except as provided in Article 3 above.  Until such payments are received, the
rights of each Member, Former Member and Beneficiary under this Nonqualified
Plan III shall be no greater than the rights of an unsecured general creditor of
3M.

ARTICLE 5

PLAN ADMINISTRATION

5.1.       Powers and Duties of the Plan Administrator.  Subject to the powers
of the Compensation Committee specified herein, the Plan Administrator shall
administer this Nonqualified Plan III in accordance with its terms and shall
have all powers necessary to carry out the provisions of such Plan.  The Plan
Administrator shall have the power and discretion to interpret the provisions of
this Nonqualified Plan III, and to determine all questions arising in the
administration, interpretation and application of such Plan.  Any such
determination by the Plan Administrator shall be conclusive and binding on all
persons.  The Plan Administrator may adopt such policies and procedures, correct
any defects, supply any information, or reconcile any inconsistency in such
manner and to such extent as he or she deems necessary or desirable to carry out
the purposes of this Nonqualified Plan III; provided, however, that any
policies, procedures, determinations or interpretations shall be done in a
nondiscriminatory manner based upon uniform policies consistently applied to all
persons in similar circumstances.

5.2.       Claims Procedure.  Any Participant or Beneficiary who disagrees with
any decision regarding his or her benefits under this Plan shall submit a
written request for review to the Plan Administrator.  The Plan Administrator
shall respond in writing to such a request within sixty (60) days of his or her
receipt of the request.  The Plan Administrator may, however, extend the reply
period for an additional sixty (60) days for reasonable cause.  The Plan
Administrator’s response





-10-

--------------------------------------------------------------------------------

 

 

shall be written in a manner calculated to be understood by the Participant or
Beneficiary, and shall set forth:

(a)       the specific reason or reasons for any denial of benefits;

(b)       specific references to the provision or provisions of this Plan on
which the denial is based;

(c)       a description of any additional information or material necessary for
the Participant or Beneficiary to improve his or her claim, and an explanation
of which such information or material is necessary; and

(d)       an explanation of the Plan’s claims review procedure and other
appropriate information as to the steps to be taken if the Participant or
Beneficiary wishes to appeal the Plan Administrator’s decision.

If the Participant or Beneficiary disagrees with the decision of the Plan
Administrator, he or she shall file a written appeal with the Compensation
Committee within one-hundred twenty (120) days after receiving the Plan
Administrator’s response.  The Compensation Committee shall respond in writing
to such an appeal within ninety (90) days of its receipt of the appeal.  The
Compensation Committee may, however, extend the reply period for an additional
ninety (90) days for reasonable cause.  The Compensation Committee’s response
shall be written in a manner calculated to be understood by the Participant or
Beneficiary, and shall both set forth the specific reasons for its decision and
refer to the specific provision or provisions of the Plan on which its decision
is based.

5.3.       Records.  The regularly kept records of 3M shall be conclusive and
binding upon all persons with respect to a Member’s or Former Member’s Hours of
Service, Credited Service, Covered Compensation, Union Pension Earnings
(“Salaried Pension Earnings” prior to 2016) and all other matters contained
therein relating to Members and Former Members.

5.4.       Advisers.  The Plan Administrator may appoint such legal counsel,
accountants, actuaries and other persons as he or she deems desirable to advise
and assist such Administrator with the administration of this Nonqualified
Plan III.  The Plan Administrator shall be entitled to rely conclusively upon,
and shall be fully protected with respect to any action taken by him or her in
good faith in reliance upon, any advice or information furnished by such
advisers.

5.5.       Payment of Expenses.  The Plan Administrator shall not be paid for
the performance of his or her duties under this Nonqualified Plan III, but all
expenses incurred by 3M or the Plan Administrator in connection with the
administration of such Plan shall be paid by 3M.

5.6.       Indemnity of the Plan Administrator.  3M shall indemnify the Plan
Administrator from and against any and all claims, losses, damages and
liabilities arising from any act or failure to act in connection with the
administration of this Nonqualified Plan III, and shall defend and/or reimburse
the Plan Administrator for all expenses (including reasonable attorney’s fees)
incurred in connection with any pending or threatened claim or any action or
proceeding arising therefrom,





-11-

--------------------------------------------------------------------------------

 

 

unless and to the extent that any claim, loss, damage, liability or expense is
judicially determined to have resulted from the Plan Administrator’s bad faith
or gross negligence.

5.7.       Service of Process.  In any legal proceeding involving this
Nonqualified Plan III, the Secretary of 3M is designated as the exclusive agent
for receipt of service of process directed to such Plan.

ARTICLE 6

AMENDMENT AND TERMINATION

6.1.       Right to Amend.  3M’s Board of Directors, the Compensation Committee
or (only for amendments whose projected costs do not exceed $25,000,000 in any
calendar year) any duly authorized officer of 3M may amend or modify, in whole
or in part, this Nonqualified Plan III at any time without submitting the
amendment or modifications to the shareholders of 3M (except that, to the extent
necessary to comply with applicable corporate or securities law, or applicable
rules of the New York Stock Exchange, 3M’s Board of Directors or the
Compensation Committee shall have the exclusive authority to make amendments
with respect to benefits under this Plan).  However, no amendment or
modification shall adversely affect the rights of any Member, Former Member or
Beneficiary acquired under the provisions of such Plan in effect prior to such
action.

6.2.       Termination.  While it expects to continue this Nonqualified Plan III
indefinitely, 3M (acting through its Board of Directors or the Compensation
Committee) reserves the right to terminate such Plan at any time and for any
reason.  Termination of this Nonqualified Plan III shall not affect 3M’s
obligation to pay the benefits already earned under the provisions of such Plan
in effect prior to the termination.

ARTICLE 7

CHANGE IN CONTROL

7.1.       Distribution Following Change in Control.  Upon the occurrence of a
Change in Control of 3M, this Nonqualified Plan III shall terminate and 3M shall
immediately distribute the remaining accrued retirement benefits hereunder to
the respective Members, Former Members and Beneficiaries in lump sum cash
payments in amounts equal to the present values of such accrued retirement
benefits as of the date of the Change in Control.  The Compensation Committee
shall have the discretion to decide whether some or all of the lump sum amounts
will be paid directly to the respective Members, Former Members and
Beneficiaries, or will be applied toward fully paid annuity contracts issued by
an A+ rated insurance company, which provide for the payment of all the amounts
that would otherwise have been paid after the Change in Control pursuant to this
Nonqualified Plan III.





-12-

--------------------------------------------------------------------------------

 

 

7.2.       Definition of Change in Control.  For purposes of this Article 7, a
Change in Control of 3M shall be deemed to have occurred if there is a “change
in the ownership of 3M,” “change in effective control of 3M,” and/or a “change
in the ownership of a substantial portion of 3M’s assets” as defined under
Treasury reg. section 1.409A-3(i)(5) or such other regulation or guidance issued
under section 409A of the Code.

7.3.       Determination of Present Value.  Except where otherwise expressly
provided in this Nonqualified Plan III, the present value of each Member’s, each
Former Member’s and each Beneficiary’s remaining accrued retirement benefits
hereunder shall be determined in accordance with such actuarial assumptions as
the Compensation Committee, in its discretion, may adopt for such purpose.

7.4.       Fees and Expenses.  3M shall pay to each Member, Former Member and
Beneficiary the amount of all reasonable legal and accounting fees and expenses
incurred by such Member, Former Member or Beneficiary in seeking to obtain or
enforce his or her rights under this Article 7, unless a lawsuit commenced by
the Member, Former Member or Beneficiary for such purposes is dismissed by the
court as being spurious or frivolous.  3M shall also pay to each Member, Former
Member and Beneficiary the amount of all reasonable tax and financial planning
fees and expenses incurred by such Member, Former Member or Beneficiary in
connection with the receipt by such Member, Former Member or Beneficiary of
payments pursuant to this Article 7.  Such payment or reimbursement shall be
made no later than the end of the recipient’s taxable year following the taxable
year in which the recipient incurs the related expenses.  If a Member is a
Specified Employee and such payment or reimbursement is made on account of the
Member’s Separation from Service, payment or reimbursement shall not be made
prior to the first day of the seventh month following the Member’s Separation
from Service.

ARTICLE 8

MISCELLANEOUS

8.1.       No Contract of Employment.  This Nonqualified Plan III shall not be
deemed to constitute a contract of employment between 3M and any Member or
Former Member.  Nothing in this Plan shall be deemed to give any Member or
Former Member the right to be retained in the service of 3M or an affiliate or
to interfere with the right of 3M or an affiliate to discipline or discharge any
Member or Former Member at any time.

8.2.       No Assignment.  No Member, Former Member or Beneficiary shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey the benefits, if any,
payable under this Nonqualified Plan III.  All payments and the rights to all
payments of benefits under this Nonqualified Plan III are expressly declared to
be nonassignable and nontransferable.  Neither this Nonqualified Plan III nor
any portion of the benefits payable hereunder shall be liable for, or subject
to, the debts, contracts, liabilities, engagements or torts of any Member,
Former Member or Beneficiary.  No portion of the benefits payable under this
Nonqualified Plan III shall be subject to attachment, garnishment or other legal





-13-

--------------------------------------------------------------------------------

 

 

process by any creditor of any Member, Former Member or Beneficiary, except to
the extent that 3M determines that it will honor the creation, assignment or
recognition of any right to any benefit payable under the Plan with respect to a
Member or Former Member pursuant to a domestic relations order if that domestic
relations order satisfies the requirements of a qualified domestic relations
order within the meaning of section 414(p)(1)(A) of the Code.

8.3.       Governing Law.  The provisions of this Nonqualified Plan III shall be
interpreted and enforced in accordance with the laws of the State of Minnesota,
except to the extent preempted by federal law.

8.4.       Separable Provisions.  In the event any provision of this
Nonqualified Plan III is ruled or declared illegal or unenforceable for any
reason, such illegality or unenforceability shall not affect the remaining
provisions hereof and this Nonqualified Plan III shall be interpreted and
enforced as if such illegal or unenforceable provision had never been included
herein.

 

 



-14-

--------------------------------------------------------------------------------

 



SCHEDULE I

Member:

Phil Yates

 

 

Commencement Date:

October 1, 2011 (scheduled termination date)

 



SI-1

--------------------------------------------------------------------------------

 



APPENDIX A

CLASSES OF ELIGIBLE

EMPLOYEES AND ADDITIONAL BENEFITS

1)          Class of Employees:  Participants in the 3M Deferred Compensation
Plan.

Additional Benefits Based On:  Planned total compensation (for Plan Years
beginning on or after January 1, 2008) or wages and salaries (for Plan Years
ending on or before December 31, 2007) that are excluded from Salaried Pension
Earnings under the ERIP solely because they are deferred under the 3M Deferred
Compensation Plan (and are not otherwise excludable by reason of application of
section 401(a)(17) of the Code) shall be treated as Salaried Pension Earnings.

2)          Class of Employees:  Participants in the VIP Plus Plan (frozen to
new deferrals as of December 31, 2008).

Additional Benefits Based On:  Planned total compensation (for the Plan Year
beginning on January 1, 2008) or wages and salaries (for Plan Years ending on or
before December 31, 2007) that are excluded from Salaried Pension Earnings
solely because they are deferred under the 3M VIP Plus Plan (and are not
otherwise excludable by reason of application of section 401(a)(17) of the Code)
shall be treated as Salaried Pension Earnings.

3)          Class of Employees:  Participants in the 3M 1987 Management Stock
Ownership Program, the 3M 1992 Management Stock Ownership Program and the 3M
1997 Management Stock Ownership Program who receive grants of Restricted Stock

Additional Benefits Based On:  The amount by which the fair market value (at the
time of grant) of such Restricted Stock (determined as if there were no
conditions or restrictions on the ownership or receipt of such Stock) exceeds
the purchase price payable for such Stock being treated as Salaried Pension
Earnings in the year of grant

4)          Class of Employees:  Pilots in the Aviation Department who retire on
or after January 1, 2006 who are at least 60 years of age

Additional Benefits Based On:  See Appendix B

 

 



A-1

--------------------------------------------------------------------------------

 



APPENDIX B

SUPPLEMENTAL PENSION PLAN BENEFITS

FOR 3M PILOTS WHO RETIRE FROM 3M’S RETIREMENT

PORTFOLIO I AT OR AFTER AGE 60

Eligibility:

Pilots who are enrolled in 3M’s Retirement Portfolio I are automatically
eligible for the supplemental benefits (A) described in this Appendix only if
they are 55 years of age and have at least five years of Credited Service on
January 1, 2006 and retire from 3M at or after age 60.

Pilots who are enrolled in 3M’s Retirement Portfolio I are automatically
eligible for the supplemental benefits (B) described in this Appendix only if
they are 40 years of age and less than 55 years of age and have at least five
years of Credited Service on January 1, 2006 and retire from 3M at or after age
60.

Supplemental Benefits (A):

Credited Service:

Credited Service is used to determine the amount of the pilot’s pension and
eligibility for the 3M Bridge benefit to age 62.

Credited Service will include:

Pilot’s length of Credited Service earned up to date of retirement, plus

An additional amount of Credited Service (five years maximum) for the period of
time, in years and months, between the pilot’s actual age at retirement and age
65.

Example:  A pilot retiring at age 60 with 30 years of Credited Service at
retirement will have an additional five years of Credited Service (covering the
period between ages 60 and 65) added to the original 30.  A pilot retiring at
age 60-1/2, would receive an additional 4-1/2 years of Credited Service.

Salaried Average Earnings:

Instead of the pilot’s pension being based on the average of his or her highest
four consecutive years of pension earnings, the pilot’s Salaried Average
Earnings will be based on the following table:





B-1

--------------------------------------------------------------------------------

 

 

If Pilot Retires:

Salaried Average Earnings*
Will Be Based on This Number
of Consecutive Calendar Years:

 

 

At or after 60 but before 61

1

At or after 61 but before 62

2

At or after 62 but before 63

3

At or after 63

4

*Example:  If a pilot retires at age 60 or older but before age 61, his or her
Salaried Average Earnings would be the greater of:

His or her highest paid calendar year of Salaried Pension Earnings, or his or
her last 12 months of earned base and profit sharing (or, planned total
compensation for Plan Years beginning on or after January 1, 2008) up to the
pilot’s retirement date, where any profit sharing earned but not yet paid (or,
planned variable pay under the Annual Incentive Plan for Plan Years beginning on
or after January 1, 2008) by the retirement date is included based on the
rolling 4-quarter profit sharing rate in effect at the time.

Supplemental Benefits (B):

Credited Service:

In addition to the pilot’s actual Credited Service up to the retirement date,
the pilot’s pension will be based on up to two years of additional Credited
Service.  The additional amount will be equal to the years and months between
the pilot’s actual age at retirement and age 62.  This additional amount will
also be used in determining the pilot’s eligibility for the 3M Bridge benefit.

Example:

A pilot retiring at age 60 with 30 years of Credited Service at retirement will
have an additional two years of Credited Service (covering the period between
ages 60 and 62) added to the original 30.  A pilot retiring at age 60 1/2 would
receive an additional 1 1/2 years of Credited Service.

Salaried Average Earnings:

Instead of the pilot’s pension being based on the average of his or her highest
four consecutive years of Salaried Pension Earnings, the pilot’s Salaried
Average Earnings will be based on the following table:





B-2

--------------------------------------------------------------------------------

 

 

 

 

If Pilot Retires:

Pilot’s Salaried Average Earnings*
Will Be Based on This Number
of Consecutive Calendar Years:

 

 

At or after 60

2

At age 60 & 1 month to age 61

3

At age 61 & 1 month or older

4

*Examples:

If a pilot retires at age 60, his or her Salaried Average Earnings would be the
greater of:

The pilot’s highest paid 2 consecutive calendar years of Salaried Pension
Earnings (or planned total compensation for Plan years beginning on or after
January 1, 2008), or the pilot’s last 24 months of Salaried Pension Earnings up
to his or her retirement date.

If the pilot retires at age 61 and 1 month, his or her Salaried Average Earnings
would be the greater of:

The pilot’s highest four consecutive paid calendar years of Salaried Pension
Earnings (or planned total compensation for Plan Years beginning on or after
January 1, 2008), or the pilot’s last 48 months of Salaried Pension Earnings up
to his or her retirement date.

B-3

--------------------------------------------------------------------------------